      Case 13-00754 Doc 96 Filed 12/20/18 Entered 12/20/18 09:47:39 Desc Main
                             Document
UNITED STATES BANKRUPTCY COURT,   NORTHERNPage 1 of 1 OF ILLINOIS, EASTERN DIVISION
                                             DISTRICT

RE: VICTORIA MICHELLE DELACRUZ,                        )       Case No. 13 B 00754
    JULIO DELACRUZ,                                    )
                                                       )       Chapter 13
                               Debtor(s)               )       Judge: JACQUELINE P COX

                                               NOTICE OF MOTION

TO:    Victoria Michelle DeLaCruz & Julio DeLaCruz             Fonfrias Law Group LLC
       1129 N. Harvey Ave.                                     via Clerk’s ECF noticing procedures
       Oak Park, IL 60302

Please take notice that on the 7th day of January 2019 at 9:00 a.m., I or my designee will appear before the
Honorable Judge JACQUELINE P COX in Courtroom 680, 219 S. Dearborn St., Chicago, Illinois, and present
the motion set forth below.

I certify that this office caused a copy of this notice to be delivered to the above listed parties by depositing it in
the U.S. Mail at 55 E. Monroe St., Chicago, IL on December 20, 2018.

                                                               /s/ Tom Vaughn

                           TRUSTEE’S MOTION TO OBJECT TO DISCHARGE

Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to enter an order determining
that debtor is not entitled to a discharge, stating as follows:

   1. Debtor (s) filed the above- captioned Chapter 13 case on January 9, 2013.

   2. The plan was confirmed on September 9, 2013.

   3. The debtor filed a previous Chapter 7 case, #10 B 53374 filed on November 30, 2010, discharge issue
      on April 4, 2011.

   4. Pursuant to 11 U.S.C. Section 1328(f), “the court shall not grant a discharge of all debts provided for in
      the plan or disallowed under section 502, if the debtor received a discharge--
          (1) in a case filed under chapter 7,11, or 12 of this title during the 4-year period preceding the date
              of the order for relief under this chapter, or
          (2) in a case filed under chapter 13 of this title during the 2-year period preceding the date of such
              order.”

   Wherefore Trustee prays that the Court enter an order that the debtor or debtors are not entitled to a
   discharge.
                                                            Respectfully submitted,
                                                           /s/ Tom Vaughn
Tom Vaughn
Chapter 13 Trustee
55 E. Monroe St., Suite 3850
Chicago, IL 60603
(312) 294-5900
